
	

115 HR 7293 : To designate the facility of the United States Postal Service located at 770 Ayrault Road in Fairport, New York, as the “Louise and Bob Slaughter Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		H. R. 7293
		IN THE SENATE OF THE UNITED STATES
		December 21, 2018ReceivedAN ACT
		To designate the facility of the United States Postal Service located at 770 Ayrault Road in
			 Fairport, New York, as the Louise and Bob Slaughter Post Office.
	
	
		1.Louise and Bob Slaughter Post Office
 (a)DesignationThe facility of the United States Postal Service located at 770 Ayrault Road in Fairport, New York, shall be known and designated as the Louise and Bob Slaughter Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Louise and Bob Slaughter Post Office.
			Passed the House of Representatives December 21, 2018.Karen L. Haas,Clerk.
